DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 11/3/2020.		
Claim(s) 1-20 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
2/10/2022
2/10/2022
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	A large number of references have been filed, including a 1200+ page text/treatise. Limited time exists for consideration of this material. Applicants are invited to call out any teachings believed to be particularly relevant to the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Walker, et al., Global Alignmnet of Solution-Based Single-Wall Carbon Nanotube Films via Machine-Vision Controlled Filtration, Nano Lett. 2019; 19: 7256-7264 with Supplemental Information (hereinafter “Walker at __,” published September 11, 2019). 

Citation is for the convenience of the reader. As this appears to be the Applicants work, a detailed treatment is not given. The rejection should be understood to be over the entire reference. 
With respect to Claim 1, this claim requires “introducing an aqueous solution to a pressure-controlled system comprising a silanated glass element, a porous membrane, and a container.” Aqueous solutions (Walker at S2) are introduced into a pressure controlled system as claimed. (Walker at S3 et seq., 7257 “Fig. 1,” passim). Silanated glassware is taught. (Walker at S16). 
 Claim 1 further requires “applying a pressure differential across the porous membrane to draw the aqueous solution from the silanated glass element, through the porous membrane, and to the container at a flow rate to form a filtrate disposed within the container and a retentate disposed above the porous membrane, the retentate comprising carbon nanotubes.” A pressure differential is applied. See e.g. (Walker at S2). 
Claim 1 further requires “optically detecting a position of a meniscus of the aqueous solution in the silanated glass element.” Machine vision is taught. See e.g. (Walker at S4)
As to Claim 2, flow is so controlled/calculated. See e.g. (Walker at S9).
As to Claim 3, the pressure is changed. See e.g. (Walker at S3).
As to Claim 4, a constant flow rate is taught. See e.g. (Walker at S9).
As to Claim 5, a porous membrane is taught. See e.g. (Walker at S3).
As to Claim 6, the angle is reasonably depicted. See e.g. (Walker at S17, Figure S6).
As to Claim 7, the angle is reasonably depicted. See e.g. (Walker at S17, Figure S6).
As to Claim 8, treatment with methanol is taught. See e.g. (Walker at S18).
As to Claim 9, the process is taught. See e.g. (Walker at S9 et seq., passim).
As to Claim 10, a cake resistance is mentioned. Id. 
As to Claim 11, the process is taught. See e.g. (Walker at S9 et seq., passim).
As to Claim 12, an image was collected and converted to at least a volume. See e.g. (Walker at S18, passim).
As to Claim 13, the process is repeated. See e.g. (Walker at S10, passim). 
As to Claims 14-17, the discussion of the claims above is relied upon. See generally (Walker at S1-S24). 
With respect to Claim 18, this claim requires “a membrane defining a retentate side and a filtrate side.”  A membrane is taught. See e.g. (Walker at 7257 “Fig. 1,” S3 et seq.). 
Claim 18 further requires “a container on the filtrate side of the membrane.” A container is taught. See e.g. (Walker at 7257 “Fig. 1,” S3 et seq.).
Claim 18 further requires “a pressure source coupled to the container.” A pressure source is so coupled. See e.g. (Walker at 7257 “Fig. 1,” S3 et seq.). 
Claim 18 further requires “a silanated glass element coupled to the container, wherein at least a portion of the silanated glass element is on the filtrate side of the membrane, and wherein the silanated glass element has a meniscus-to-glass contact angle of about 80° to about 100°.” Silanated glassware is taught. See e.g. (Walker at S16 et seq.). As understood, the contact angle here refers to the material worked on, i.e. there can be no contact angle without fluid running through the apparatus. The material worked on does not limit an apparatus claim. MPEP 2115. That said, the angle is reasonably depicted. See e.g. (Walker at S17, Figure S6). 
As to Claim 19, the discussion of Claim 18 is relied upon. 
As to Claim 20, the membrane is so disposed. See e.g. (Walker at 7257 “Fig. 1,” S3 et seq., S16 et seq.).

II. Claim(s) 1-20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, et al., Global Alignmnet of Solution-Based Single-Wall Carbon Nanotube Films via Machine-Vision Controlled Filtration, Nano Lett. 2019; 19: 7256-7264 with Supplemental Information (hereinafter “Walker at __,” published September 11, 2019). 

	The discussion accompanying “Rejection I” above is incorporated herein by reference. To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, etc. consistent with known methods to achieve predictable results. This does not impart patentability. MPEP 2143. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: He, et al., Wafer-scale monodomain films of spontaneously aligned single-walled carbon nanotubes, Nature Nanotechnology 2016; 11: 633-639 (hereinafter “He at __”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736